                                        Pages 1 - 16

                  UNITED STATES DISTRICT COURT

                 NORTHERN DISTRICT OF CALIFORNIA

Before The Honorable Vince Chhabria, Judge

UNITED STATES OF AMERICA,      )
                               )
           Plaintiff,          )
                               )
  VS.                          )        NO. CR 18-390
                               )
GREGORY JAMES CHRISMAN,        )
                               )
           Defendant.          )
_______________________________)

                            San Francisco, California
                            Tuesday, October 29, 2019

                   TRANSCRIPT OF PROCEEDINGS

APPEARANCES:

For Plaintiff:
                         DAVID L. ANDERSON
                         United States Attorney
                         450 Golden Gate Avenue
                         San Francisco, California 94102
                   BY:   AJAY KRISHNAMURTHY
                         DAVID J. WARD
                         ASSISTANT UNITED STATES ATTORNEYS

For Defendant:
                         LAW OFFICE OF JONATHAN MCDOUGALL
                         461 Laurel Street
                         San Carlos, California 94070
                   BY:   JONATHAN D. MCDOUGALL
                         ATTORNEY AT LAW

          (APPEARANCES CONTINUED ON FOLLOWING PAGE)



Reported By:   Ruth Levine Ekhaus, RDR, FCRR
               Official Reporter, CSR No. 12219
                                                               2


1    APPEARANCES:
     APPEARANCES    (CONTINUED)

2    For Defendant:
                               FOLEY & LARDNER
3                              555 South Flower Street
                               Suite 3300
4                              Los Angeles, California 90071
                         BY:   PAMELA L. JOHNSTON
5                              ATTORNEY AT LAW

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                                           3
                                  PROCEEDINGS

1    Tuesday - October 29,
                       29, 2019                               11:28 a.m.
                                                                    a.m.

2                           P R O C E E D I N G S

3                                   ---o0o---

4              THE CLERK:   Calling case number 18 CR 390, U.S.A.

5    versus Gregory Chrisman.

6         Counsel, please step forward and state your appearances

7    for the record.

8              MR. KRISHNAMURTHY:    Good morning, Your Honor.   Ajay

9    Krishnamurthy and David Ward for the United States.

10             THE COURT:   Good morning.

11             MR. McDOUGALL:   Good morning, Your Honor.   Jonathan

12   McDougall appearing with Gregory Chrisman.     He is present

13   before the Court, not in custody.

14             THE COURT:   Hello, Mr. Chrisman.

15             THE DEFENDANT:   Good morning, Your Honor.

16             MS. JOHNSTON:    Good morning, Your Honor.   Pamela

17   Johnston, also for Mr. Chrisman.

18             THE COURT:   Okay.   So I wanted to call you all in for

19   a status conference because I heard through the grapevine that

20   perhaps Alex Tse was going to be appointed to be a magistrate

21   judge.   And so, I knew that the Government's trial team would

22   be changing and I just want to make sure that we were still on

23   schedule.

24             MR. KRISHNAMURTHY:    Yes, Your Honor.

25             THE COURT:   Ready to go?
                                                                         4
                                 PROCEEDINGS

1             MR. KRISHNAMURTHY:     Yes.   There is one issue.   The

2    grand jury returned a superseding indictment last week.

3             THE COURT:   Okay.

4             MR. KRISHNAMURTHY:     At this time, there are materials

5    that I think that we would be required to produce that are

6    currently protected by Rule 6(e) and I understand defense

7    counsel is anxious to get their -- to view that material.

8         I submitted an order this morning to the Court to allow us

9    to produce that material.     I think they were hoping that the

10   Court would also orally order the production of that material

11   as well, and we could hand it over at the end of this hearing.

12            MR. McDOUGALL:   There are, on those issues, Your

13   Honor, there are a few things I would like to highlight for the

14   Court because I know the Court has made it clear that we are

15   set in December, and the defense has -- Mr. Chrisman and the

16   defense team has been working extremely hard to be ready for

17   that date.

18        The basis of the superseding indictment appears to be

19   information related to some December of 2018 discussions that

20   trailed into some electronic communications in January of 2019.

21            THE COURT:   Does this relate to -- are you referring

22   to discussions between Mr. Chrisman and federal agents?

23            MR. McDOUGALL:   No.

24            THE COURT:   Well, because that was something that came

25   up at the last the hearing.
                                                                            5
                                  PROCEEDINGS

1              MR. McDOUGALL:    What came up were discussions between

2    Mr. Chrisman and an IME doctor.

3              THE COURT:   Okay.   Right.

4              MR. McDOUGALL:    We don't intend to produce those

5    discussions unless we perceive a way of -- additional charges.

6         The concern for Mr. Chrisman is that the Government was

7    aware in April of 2019 and the nature of that investigative

8    report was generated somewhat late, provided to the defense in

9    August, which partly prompted the last request to continue the

10   trial.   Now, there is a superseding indictment that went

11   forward about a week and a half ago, a week ago.

12        And we immediately requested any and all discovery.       There

13   is three critical pieces that we're waiting on.     One of which

14   is notes or an investigative report related to a discussion in

15   preparation for the testimony in front of the grand jury.

16   Obviously, the grand jury transcript, and there appears to be

17   an electronic communication that were included as an exhibit

18   during the grand jury.     Certainly those three pieces of

19   evidence are --

20             THE COURT:   Can you tell me what they are one more

21   time?

22             MR. McDOUGALL:    Sure.   One is notes or an

23   investigative report of an interview done with Dr. Brath, prior

24   to the grand jury testimony.

25             THE COURT:   Okay.
                                                                           6
                                   PROCEEDINGS

1               MR. McDOUGALL:    The transcript of the grand jury

2    testimony of Dr. Brath, as well as there appears to be

3    electronic communication that was marked and attached as an

4    exhibit during the grand jury testimony.     Those appear to be

5    the critical pieces of discovery related to the new charges.

6         The defense also looked at the actual particularity of the

7    superseding indictment to see if we could be sort of apprised

8    of what the basis was.      And there isn't a whole lot of

9    specificity in the superseding indictment, the new charges,

10   that would highlight to us what we may be able to do for in

11   limine motions due next week and pretrial statement next week.

12        So we're getting close to the timeline now where we're

13   ready for the Court's standing orders for next week.

14   Hopefully, if we can get this material immediately, or no later

15   than the end of this week, we can stay on track.

16              THE COURT:   So the new counts are 3, 4, and 5?

17              MR. KRISHNAMURTHY:    That's correct.

18              THE COURT:   Okay.   Hold on a second.

19        I counted 5 -- I mean the one that I can't -- I'm not sure

20   I follow is Count 5.    What are you alleging in Count 5?

21              MR. KRISHNAMURTHY:    Yes, Your Honor.   There is --

22              THE COURT:   What is the conduct that gives rise to

23   Count 5?

24              MR. KRISHNAMURTHY:    It's the same nucleus effects that

25   give rise to Counts 3 and 4.     There was a condition of
                                                                       7
                                PROCEEDINGS

1    Mr. Chrisman's pretrial release that required him to not

2    harass, threaten, intimidate, injure, tamper with, retaliate

3    against any witness in this case.

4             THE COURT:   Okay.   And for my own purposes can you

5    describe with some specificity the conduct that you allege that

6    Mr. Chrisman engaged in that gave rise to Counts 3, 4, and 5.

7             MR. KRISHNAMURTHY:    Yes, Your Honor.   Mr. Chrisman

8    contacted a medical examiner, Dr. Brath in this case, and asked

9    him to provide certain information in writing to the FAA that

10   Dr. Brath did not believe was accurate, and that Dr. Brath did

11   not believe was consistent with the discussions that he and

12   Mr. Chrisman had had about that information.

13            THE COURT:   So he asked -- according to your

14   allegations, he asked Dr. Brath to provide information in

15   writing to the FAA that Brath didn't believe was accurate.

16            MR. KRISHNAMURTHY:    Correct.

17            THE COURT:   What did he ask him to provide?

18            MR. KRISHNAMURTHY:    He essentially asked him to

19   provide that -- to say that at the time that Mr. Chrisman

20   reported that he had no medical disability, that he had

21   discussed that with Dr. Brath at the time and that Dr. Brath

22   had advised him not to report that.

23            THE COURT:   So your allegation is that Mr. Chrisman

24   asked Dr. Brath to report that Dr. Brath had advised

25   Mr. Chrisman to report that he did not have any medical
                                                                         8
                                PROCEEDINGS

1    disability?

2             MR. KRISHNAMURTHY:    Correct.

3             THE COURT:   Okay.   At the time that he was filing --

4    the time he filed the first form which stated that --

5             MR. KRISHNAMURTHY:    Yes, Your Honor, I believe it was

6    the first form.

7             THE COURT:   Okay.   And so that -- so Mr. Chrisman

8    asking Dr. Brath to do that constitutes a violation of these

9    three statutes?

10            MR. KRISHNAMURTHY:    Yes, Your Honor.   They --

11            THE COURT:   Because I'm just reading -- you know, I

12   don't have the statutes in front of me.   I'm just reading from

13   the superseding indictment.

14        But you say that (reading):

15             "Gregory James Chrisman did knowingly use

16        intimidation, threaten, and attempt to corruptly persuade

17        another person with the intent to influence, delay, or

18        prevent the testimony of a person in an official

19        proceeding."

20        So how does that -- how does your factual description fit

21   into that language that's in the superseding indictment?

22            MR. KRISHNAMURTHY:    Your Honor, Dr. Brath had been

23   contemplated as a potential witness in our case as well.

24            THE COURT:   I'm sorry.   I didn't hear that.

25            MR. KRISHNAMURTHY:    Dr. Brath had been contemplated as
                                                                         9
                                PROCEEDINGS

1    a potential witness in our case as well.    And of course that

2    could also bear on Mr. Chrisman's consciousness of guilt and

3    essentially what he understood at the time that he was filling

4    out those forms.

5             THE COURT:   Well, I understand the notion that it

6    might reflect on Mr. Chrisman's consciousness of guilt as to

7    the first two counts, but I'm trying to -- the way you

8    described it, you said that he asked -- he asked Brath to say

9    this to the FAA, right?

10        And just -- can you map that onto this language in the

11   indictment to explain your theory of why he committed this

12   crime?

13            MR. KRISHNAMURTHY:    Correct.   I mean, it think it

14   falls into the "corruptly persuade another person" prong.

15            THE COURT:   Okay.   I assume that part of that is

16   Chrisman had to know that Brath was testifying, was going to be

17   testifying before the grand jury?

18            MR. KRISHNAMURTHY:    I don't know that Mr. Chrisman had

19   contemplated or -- or Mr. Chrisman had contemplated that at

20   that time.   But, as I mentioned before, I do think that

21   Dr. Brath had been contemplated as a witness in our trial as

22   well.

23            THE COURT:   Well, just I'm wondering, again, I don't

24   know the answer to these questions.   These are just questions

25   that are popping out at me from reading the superseding
                                                                           10
                                 PROCEEDINGS

1    indictment.   Well, I'm sort of assuming that just based on

2    reading what you say in the indictment -- which I don't know if

3    it's an accurate description of the statute -- but might this

4    be a situation where, you know, if -- assuming the truth of

5    your factual allegations that if Chrisman did this to try to

6    get Brath to say something to the FAA, that that would not

7    constitute the crime of witness tampering.     But if he was

8    trying to get Brath to say something to the grand jury, it

9    would constitute the crime of witness tampering.

10        Did anybody give any thought to that question before

11   obtaining a superseding indictment from the grand jury?

12              MR. KRISHNAMURTHY:   Your Honor, to be candid, I was

13   not the person who obtained this indictment.      I do believe that

14   that issue had been fleshed out prior to seeking this

15   indictment.

16              THE COURT:   Okay.   Because what you just described to

17   me factually was an attempt to get Brath to say something to

18   the FAA, not an attempt to get Brath to say something to the

19   grand jury, right?

20              MR. KRISHNAMURTHY:   That's correct.   But, Your Honor,

21   the way that this situation arose was Mr. Chrisman allegedly

22   going to Mr. Brath and asking him to put in writing a

23   conversation that Mr.-- that Dr. Brath did not think was

24   correct.   And obviously that conversation relates to the same

25   nucleus of facts that we charged in Counts 1 and 2 of this case
                                                                           11
                                  PROCEEDINGS

1    as well.   So, essentially, it would be the same recollection

2    that Dr. Brath was giving to the FAA that he would be giving in

3    our case as well.

4               THE COURT:   In other words, are you saying that -- are

5    you saying that this happened -- I have got my timeline mixed

6    up, maybe.

7         So you're alleging that this happened, this conversation

8    between Chrisman and Brath happened in December of 2018; is

9    that what you said?

10              MR. KRISHNAMURTHY:     Yes, during the pendency of this

11   case.

12              THE COURT:   And this case had already been filed by

13   that time?

14              MR. KRISHNAMURTHY:     Yes, Your Honor.

15              THE COURT:   Okay.    But if he -- I mean, it still

16   raises a question, doesn't it?      I mean, if he is asking Brath

17   to say something -- he knows that there are charges pending

18   against him, criminal charges pending against him.        And he is

19   not asking Brath to testify a certain way, or he is not asking

20   Brath to tell the prosecutor something.      He is asking Brath to

21   say something to the FAA.       It's not obvious to me, at least,

22   you know, I obviously don't know the answer.         But it's not

23   obvious to me that that would fit the definition of these

24   crimes in Counts 4 and 5.       I mean, 3 and 4.   I haven't really

25   looked at 5.
                                                                           12
                                  PROCEEDINGS

1               MR. KRISHNAMURTHY:   Yes, Your Honor, I see the issue

2    that the Court is raising.

3               MS. JOHNSTON:   Your Honor --

4               THE COURT:   Yeah.

5               MS. JOHNSTON:   So this is some of the questions that

6    we have had as well.    When we looked at the indictment when we

7    got it late last week, we couldn't tell what the conduct was

8    that the grand jury had agreed upon to constitute the witness

9    tampering, the obstruction and the contempt.     And that's what

10   the Court has been asked asking the Government about today.

11        To me, that makes the indictment defective because of

12   course the grand jury, not the Government, must decide if the

13   conduct, in fact, constitutes contempt, witness intimidation,

14   and obstruction.

15              THE COURT:   I sort of doubt that.   I think what has to

16   happen is the defense has to get the information necessary

17   to -- you know, all of the information that's material to the

18   defense.

19        And whatever goods the Government has on the defendant,

20   you know, the Government needs to turn over with respect to

21   these charges.   I'm not sure, you know, again, I haven't looked

22   at the sufficient -- at the law regarding sufficiency of the

23   indictment in a while.     But my recollection of it is that this

24   is enough as long as the discovery is turned over to give the

25   defense the ability to understand the charges.
                                                                         13
                                 PROCEEDINGS

1             MS. JOHNSTON:    The only issue we have with that, Your

2    Honor, is what the Court and everybody has been talking about

3    is do the facts, in fact, constitute "corruptly".    In fact,

4    that's what this discussion has been about.    And that's for the

5    Court to determine if the facts as alleged are sufficient to

6    constitute "corruptly".   And that has not been alleged in the

7    indictment.   That's where I see the defect.

8         It also is unclear as to what an official proceeding is,

9    as to whether that's this case, or something else, because it

10   wasn't spelled out in connection with the indictment.   Although

11   based upon the fact that it's witness tampering -- I mean, I

12   just, you just can't tell.

13            THE COURT:   Although, I assume that the three items

14   that Mr. McDougall identified will kind of provide us the

15   answer to that question, right, the grand jury testimony and,

16   you know, these documents.

17            MR. McDOUGALL:   And the Court is correct because the

18   Government had this information in April.   Their investigators

19   had gone to Dr. Brath and discussed with him those issues.

20   They provided that in August.   Something has changed between

21   essentially April and August --

22            THE COURT:   What was provided in August?

23            MR. McDOUGALL:   The investigators went out and spoke

24   with Dr. Brath in April of 2019.   And at that time Dr. Brath

25   had highlighted for them that there was a discussion between
                                                                           14
                                  PROCEEDINGS

1    Mr. Chrisman and himself about this issue of writing a letter

2    and in some way getting Dr. Brath to say something that perhaps

3    Dr. Brath felt was inaccurate.

4           They were aware of that in April.   They provided that

5    investigative report in April.    So at some point between August

6    and the last few weeks when they decided to proceed by way of

7    superseding indictment, some information must have prompted

8    them to do that.

9           And, maybe, our guess is that they recontacted Dr. Brath

10   and got more information as to what had occurred.    And, in

11   addition, there may be an e-mail that was sent.     This is the

12   information, at this point I think we need to figure out if the

13   facts support those charges.

14              THE COURT:   Maybe they were just moving slow.   I mean,

15   what does the report -- what does the August report say?

16              MR. McDOUGALL:   It's an April report provided to us in

17   August.    It was just that, that Mr. Chrisman had done his

18   medical exam in December of 2018, and they had a discussion at

19   that point regarding whether or not Dr. Brath could articulate

20   when he was aware of a disability, something of that nature.

21   We don't have much detail more than two sentences in the April

22   investigate report.     And we haven't received anything else

23   regarding that conversation.    And that's what we're waiting on

24   now.

25              THE COURT:   The April investigate report contains only
                                                                          15
                                   PROCEEDINGS

1    two sentences about this conversation that --

2               MR. McDOUGALL:    Correct.

3               THE COURT:   That is now the subject of the three new

4    counts.

5               MR. McDOUGALL:    That's correct.

6               THE COURT:   Okay.

7               MS. JOHNSTON:    Your Honor, just for renewal, it was

8    attached to our motion to suppress that was sort of the

9    focus --

10              THE COURT:   That report?

11              MS. JOHNSTON:    That report.

12              THE COURT:   Okay.   So I looked on the docket.   I

13   didn't see any proposed order or stipulation, but Kristen just

14   passed me a note to say she e-mailed it to me.      So let me pull

15   it up here.

16        That's granted.    You can turn that over.

17        So what you will be turning over is not just the grand

18   jury transcript, but also the documents?

19              MR. KRISHNAMURTHY:    Yes, Your Honor.

20              THE COURT:   That would refer to -- okay.   All right.

21   And when is the pretrial conference?

22              MR. KRISHNAMURTHY:    November 21st.

23              THE COURT:   Okay.   And trial is scheduled for what

24   date again?   December 2nd?

25              MR. McDOUGALL:   December 2nd.
                                                                              16
                                  PROCEEDINGS

1               THE COURT:   December 2nd.   Okay.    And motions in

2    limine are due when?

3               MR. McDOUGALL:   November 7th.

4               THE COURT:   November 7th.

5               MR. McDOUGALL:   That's correct.

6               THE COURT:   Okay.   Well, that's, like, 10 days from

7    now or something.   And it does not appear from our discussion

8    that this is a -- you know, this is a bolt from the blue.          And

9    it also appears that this is a fairly self-contained issue that

10   is going to be -- you know, that is going to be raised in

11   the -- that's raised by the three new counts and by the

12   materials that are being turned over.        And, obviously, the

13   defense hasn't seen it yet.

14        So we will proceed as planned.         And I will plan on seeing

15   you all on November 21st for the pretrial conference.        And

16   obviously if anything comes up between now and then, just let

17   us know.

18              MR. KRISHNAMURTHY:    Thank you, Your Honor.

19              MR. McDOUGALL:   Thank you, Your Honor.

20              THE COURT:   Okay.   Thank you.

21                 (Proceedings adjourned at 11:48 a.m.)

22                                   ---o0o---

23

24

25
1

2                         CERTIFICATE OF REPORTER

3              I certify that the foregoing is a correct transcript

4    from the record of proceedings in the above-entitled matter.

5

6    DATE:    Tuesday, February 11, 2020

7

8

9

10           __________________________________________________

11              Ruth Levine Ekhaus, RDR, FCRR, CSR No. 12219
                   Official Reporter, U.S. District Court
12

13

14

15

16

17

18

19

20

21

22

23

24

25
